*83The opinion of the court was delivered by
Redfield, J.
The liquor was seized and condemned under the statute, as kept for sale contrary to the laws of the State. The defendant, as claimant, appeared before the justice, and averred that he is a druggist, had lawful use for the liquor, and it was not “ kept for sale contrary to the law;” and being overruled and the liquor condemned, he appealed to the County Court, and there demanded a jury trial, which was denied him. Intoxicating liquor is outlawed by the statute, and made subject to seizure and confiscation. It has no rights that the law is bound to respect. It is a public enemy that, when discovered, the law smites.
This court decided in Lincoln v. Smith, 27 Vt. 328, that the statute for the forfeiture and destruction of this “ public enemy” is constitutional and valid, as a proceeding in rem, for governing and regulating the “ internal police” of the State.
It is a necessary power to preserve the public health and morals. Commonwealth v. Alger, 7 Cush. 84; Smith v. Forehand, 100 Mass. 136. No penalty can be imposed on the claimant, and no “ issue joined proper for the cognizance of a jury.” Nuisances are abated by the officers of the law without the intervention of a jury. Farms are cut up and house lots mutilated for the public benefit, under the order and decree of the court; rights in property to large amounts are extinguished and transferred to others in probate court, and a jury trial denied. And in this there is no infringement of the constitutional right of the citizen. The State has the right to destroy instruments, and base metals designed for use in debasing the currency of the country; or intoxicating liquors designed for destroying the health or debasing the morals of the people. Preston v. Spalding, 21 Vt. 9.
It is a proceeding in rem to fix the status of property considered dangerous to the people, and if the proceedings are regular they bind the whole world. Johnson v. Williams, 48 Vt. 565; Johnson v. Perkins, 48 Vt. 572.
The judgment of the County Court is affirmed.